Title: To George Washington from John Hanson, 14 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philada 14th Dec. 1781.
                        
                        It is with infinite satisfaction that I transmit the enclosed copy of an Act of Congress of the 10th instant;
                            as I am satisfied the exertion called for is agreeable to your Excellency’s wish and expectation, and if punctually and
                            properly complied with, will contribute in the highest degree to the final attainment of the great and glorious objects we
                            are contending for, and towards which so many judicious and successful advances have lately been made both in Virginia and
                            South Carolina. With the highest sentiments of respect and esteem I have the honor to be, Sir, Your Excellency’s Obedient
                            & very humble Servant
                        
                            John Hanson Presid.
                            

                        
                    